Exhibit 10.3

 

GRAPHIC [g71611kw01i001.gif]

 

One Penn Plaza, Suite 19th Floor

New York, NY 10119

(212) 845-8200

 

May 1, 2015

 

Dr. Samir Patel

c/o Ophthotech Corporation

One Penn Plaza, Suite 19th Floor

New York, NY 10119

 

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

Dear Samir:

 

This Third Amended and Restated Employment Agreement (the “Agreement”) is made
and entered into this April 30, 2015 (the “Effective Date”), by and between
Ophthotech Corporation (“Company”), and Samir Patel, M.D. (“Executive”).

 

WHEREAS, Company wishes to continue to employ Executive as its President
pursuant to the terms and conditions set forth herein;

 

WHEREAS, Company and Executive are party to a Second Amended and Restated
Employment Agreement dated August 27, 2013 (such date, the “Existing Effective
Date” and such agreement, the “Existing Agreement”) and desire to amend and
restate the Existing Agreement in its entirety;

 

WHEREAS, Executive possesses the necessary skills to fulfill this position and
has agreed to accept such employment on the terms and conditions set forth in
this Agreement; and

 

WHEREAS, Executive and Company desire to enter into a formal agreement to assure
the harmonious performance of the affairs of Company.

 

NOW, THEREFORE, in consideration of the mutual promises, terms, provisions, and
conditions contained herein, the parties agree as follows:

 

1.                                      Duties. Subject to the terms and
conditions of this Agreement, Company will continue to employ Executive as its
President, reporting directly to the Company’s Chief Executive Officer and
subject further to the general oversight of the Company’s Board of Directors
(the “Board”). Executive’s primary focus and duties will relate to the Company’s
clinical operations, clinical strategy and regulatory affairs. Executive shall
perform such other

 

--------------------------------------------------------------------------------


 

duties and have such powers customarily associated with Executive’s position in
companies of similar type, size and structure as the Company as determined from
time to time by the Company’s Chief Executive Officer or the Board. Executive
accepts such continued employment upon the terms and conditions set forth
herein. During Executive’s employment, Executive will devote substantially all
of his business time to the business and affairs of Company, provided that
nothing contained in this Section will prevent or limit Executive’s right to
manage his personal investments, including, without limitation the right to make
passive investments in the securities of: (a) any entity which Executive does
not control, directly or indirectly, and which does not compete with Company, or
(b) any publicly held entity so long as Executive’s aggregate direct and
indirect interest does not exceed two percent (2%) of the issued and outstanding
securities of any class of securities of such publicly held entity. Executive
may participate in civic and charitable activities so long as such activities do
not interfere with Executive’s performance of his duties hereunder. The parties
acknowledge that, as of the Effective Date, Executive will remain as a director
of the Company and as Vice Chairman of the Board, in each case to serve in
accordance with the Company’s Amended and Restated By-laws, as amended and/or
restated from time to time.

 

2.                                      Term of Employment.

 

(a)                                 Term. Subject to the terms hereof,
Executive’s employment will continue until the next anniversary of the Existing
Effective Date (the “Current Term”) provided that on each anniversary of the
Existing Effective Date, the term of Executive’s employment hereunder will be
automatically extended for an additional period of one year (each a “Subsequent
Term”) unless either Executive or Company has given written notice to the other
that such automatic extension will not occur (a “Non-Renewal Notice”), which
notice is given not less than ninety (90) days prior to the relevant anniversary
of the Existing Effective Date. The Current Term and any Subsequent Term are
referred to herein collectively as the “Term.”

 

(b)                                 Termination. Notwithstanding anything else
contained in this Agreement, Executive’s employment hereunder will terminate
upon the earliest to occur of the following:

 

(i)                                    Expiration of the Term. If a Non-Renewal
Notice has been given pursuant to Section 2(a), immediately upon expiration of
the Term;

 

(ii)                                Death. Immediately upon Executive’s death;

 

(iii)                            Termination by Company.

 

(A)                               If because of Executive’s Disability (as
defined below), written notice by Company to Executive that Executive’s
employment is being terminated as a result of Executive’s Disability, which
termination shall be effective on the date of such notice;

 

(B)                               If for Cause (as defined below), written
notice by Company to Executive that Executive’s employment is being terminated
for Cause, which termination shall be effective on the date of such notice or
such later date as specified in such notice; or

 

2

--------------------------------------------------------------------------------


 

(C)                               If by Company for reasons other than under
Sections 2(b)(iii)(A) or (B), written notice by Company to Executive that
Executive’s employment is being terminated, which termination shall be effective
on such date specified in the written notice.

 

(iv)                             Termination by Executive.

 

(A)                               If for Good Reason (as defined below), written
notice by Executive to Company that Executive is terminating Executive’s
employment for Good Reason and that sets forth the factual basis supporting the
alleged Good Reason, which termination shall be effective as set forth in the
notice described in Section 2(e); or

 

(B)                               If without Good Reason, written notice by
Executive to Company that Executive is terminating Executive’s employment, which
termination shall be effective ninety (90) days after the date of such notice,
provided that Company may, in its sole discretion, either direct Executive not
to come into the office during this 90-day period or pay Executive in lieu of 90
days’ notice an amount equal to the Base Salary that would otherwise be payable
to him for such period, in which case Executive’s employment shall terminate on
the date of such payment.

 

For the avoidance of doubt and notwithstanding anything in this Section 2(b),
Company may at any point terminate Executive’s employment for Cause prior to the
effective date of any other termination contemplated hereunder.

 

(c)                                  Definition of “Disability”. For purposes of
this Agreement, “Disability” shall mean Executive’s incapacity or inability to
further perform Executive’s duties and responsibilities as contemplated herein
for one hundred twenty (120) days or more within any one (1) year period
(cumulative or consecutive), because Executive’s physical or mental health has
become so impaired as to make it impossible or impractical for Executive to
perform the duties and responsibilities contemplated hereunder. Determination of
Executive’s physical or mental health will be determined by the Board after
consultation with a medical expert appointed by mutual agreement between Company
and Executive, and Executive hereby consents to such examination and
consultation regarding his health and ability to perform as aforesaid.

 

(d)                                 Definition of “Cause”. For purposes hereof,
“Cause” shall mean that: (i) Executive failed to attempt in good faith, refused
or willfully neglected to perform and discharge Executive’s material duties and
responsibilities; (ii) Executive has been convicted of, or pled nolo contendere
to, a felony or other crime involving fraud or moral turpitude; (iii) Executive
breached his fiduciary duty of loyalty to the Company, or acted fraudulently or
with material dishonesty in discharging Executive’s duties to the Company;
(iv) Executive undertook an intentional act or omission of misconduct that
materially harmed or was reasonably likely to materially harm the business,
interests, or reputation of the Company; (v) Executive materially breached any
material provision of this letter or any other agreement with the Company; or
(vi) Executive materially breached any material provision of any Company code of
conduct or ethics policy. Notwithstanding the foregoing, “Cause” shall not be
deemed to have occurred unless: (A)

 

3

--------------------------------------------------------------------------------


 

the Company provides Executive with written notice that it intends to terminate
his employment hereunder for one of the grounds set forth in subsections (i),
(v) or (vi) within sixty (60) days of such reason(s) occurring, (B) if such
ground is capable of being cured, Executive has failed to cure such ground
within a period of thirty (30) days from the date of such written notice, and
(C) the Company terminates Executive’s employment within six (6) months from the
date that Cause first occurs.

 

(e)                                  Definition of “Good Reason”. For purposes
hereof, “Good Reason” shall mean, without Executive’s written consent: (i) any
change in Executive’s position or reporting relationship with the Company that
diminishes in any material respect Executive’s authority, duties or
responsibilities; provided that Executive’s ceasing to serve as Vice Chairman of
the Board or as a director of the Company for any reason shall not by itself
constitute Good Reason; (ii) any material reduction in Executive’s base
compensation; (iii) a material change in the primary geographic location at
which services are to be performed by Executive (unless the new location is
closer to Executive’s primary residence than the prior location); or (iv) a
material breach of any provision hereof by the Company or any successor or
assign. Notwithstanding the foregoing, “Good Reason” shall not be deemed to have
occurred unless: (A) Executive provides the Company with written notice that
Executive intends to terminate his employment hereunder for one of the grounds
set forth in subsections (i), (ii), (iii) or (iv) of the immediately preceding
sentence within sixty (60) days of such reason(s) occurring, (B) if such ground
is capable of being cured, the Company has failed to cure such ground within a
period of thirty (30) days from the date of such written notice, and
(C) Executive terminates his employment within six (6) months from the date that
Good Reason first occurs. For purposes of clarification, the above-listed
conditions shall apply separately to each occurrence of Good Reason and failure
to adhere to such conditions in the event of Good Reason shall not disqualify
Executive from asserting Good Reason for any subsequent occurrence of Good
Reason.

 

3.                                      Compensation.

 

(a)                                 Base Salary. Effective January 1, 2015,
Company will pay Executive an annualized base salary in the gross amount of four
hundred eighty-six thousand four hundred and fifty dollars ($486,450) (the “Base
Salary”), payable in equal semi-monthly installments in accordance with
Company’s usual payroll practices. Company will deduct from each such
installment any amounts required to be deducted or withheld under applicable law
or under any benefit plan in which Executive participates.

 

(b)                                 Equity. For so long as Executive is employed
hereunder, Executive shall be eligible to participate in all broad-based equity
grants made to employees after the Effective Date, with the amounts, if any, and
other terms thereof to be determined by the Board in its sole discretion based
on performance and other criteria determined by the Board in its sole
discretion.

 

(c)                                  Annual Bonus. Following the end of each
calendar year during the Term (the “Bonus Year”) beginning with the 2015 Bonus
Year, Executive shall be eligible to receive a discretionary annual performance
and retention bonus (the “Annual Bonus”) of up to fifty-five percent (55%) of
Executive’s then-current Base Salary, based on his achievement and Company’s
achievement of performance objectives to be developed each year by the Board, as
determined by the Board in its sole discretion. The amount, if any, of the
Annual Bonus shall be

 

4

--------------------------------------------------------------------------------


 

determined by the Board in its sole discretion, and shall be paid to Executive
at the same time as bonuses for other senior executives are paid for such Bonus
Year in accordance with Company’s usual payroll practices. Executive must be
employed by Company at the time that the Annual Bonus is paid in order to be
eligible for, and to be deemed as having earned, such Annual Bonus.

 

(d)                                 Fringe Benefits. Executive shall be entitled
to participate in all benefit/welfare plans and fringe benefits provided to
similarly situated executives, provided that he is eligible under the plan
documents governing those programs. Executive understands that, except when
prohibited by applicable law, Company’s benefit plans and fringe benefits may be
amended by Company from time to time in its sole discretion.

 

(e)                                  Vacation. Executive may take up to twenty
(20) days of paid vacation per calendar year, to be scheduled to minimize
disruption to Company’s operations. Vacation shall accrue ratably at the
conclusion of each month of Executive’s employment hereunder, and up to five
(5) days may be cashed in or carried over from one year to the next.

 

(f)                                   Withholdings. All compensation payable to
Executive shall be subject to applicable taxes and withholdings.

 

4.                                      Reimbursement of Expenses. Company will
reimburse Executive for all ordinary and reasonable out-of-pocket business
expenses incurred by Executive in furtherance of Company’s business in
accordance with Company’s policies with respect thereto as in effect from time
to time. Executive must submit any request for reimbursement no later than
ninety (90) days following the date that such business expense is incurred. Any
reimbursement in one calendar year shall not affect the amount that may be
reimbursed in any other calendar year and a reimbursement (or right thereto) may
not be exchanged or liquidated for another benefit or payment. Any business
expense reimbursements subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the rules and regulations thereunder
(“Section 409A”) shall be made no later than the end of the calendar year
following the calendar year in which such business expense is incurred by
Executive.

 

5.                                      Compensation Upon Termination.

 

(a)                                 Definition of Accrued Obligations. For
purposes of this Agreement, “Accrued Obligations” means: (i) the portion of
Executive’s Base Salary that has accrued prior to any termination of Executive’s
employment with Company and has not yet been paid; and (ii) the amount of any
expenses properly incurred by Executive on behalf of Company prior to any such
termination and not yet reimbursed. Executive’s entitlement to any other
compensation or benefit under any plan of Company shall be governed by and
determined in accordance with the terms of such plans, except as otherwise
specified in this Agreement.

 

(b)                                 Termination for Cause, by Executive Without
Good Reason, as a Result of Executive’s Disability or Death, or as a Result of
the Expiration of the Term. If Executive’s employment hereunder is terminated by
Company for Cause, by Executive without Good Reason, as a result of Executive’s
Disability or death, or as the result of the expiration of the Term, Company
will pay the Accrued Obligations to Executive by Company’s regular payday

 

5

--------------------------------------------------------------------------------


 

immediately following the effective date of such termination, and shall have no
further obligations to Executive.

 

(c)                                  Termination Without Cause or For Good
Reason in the absence of a Change in Control. If Executive’s employment
hereunder is terminated by Company without Cause or by Executive for Good Reason
before or more than twelve (12) months following a Change in Control Event (it
being understood that a termination of Executive’s employment on or prior to the
applicable anniversary of the Effective Time after the Company gives Executive a
Non-Renewal Notice shall be treated as a termination by the Company without
Cause for purposes of this Agreement), then: (i) Company will pay the Accrued
Obligations to Executive by Company’s regular payday immediately following the
effective date of such termination; (ii) subject to the conditions of
Section 5(e), Company will (A) pay Executive an amount equal to twelve (12)
months of Executive’s then-current Base Salary, less standard employment-related
withholdings and deductions, with such payments to be made in twelve equal
monthly installments in accordance with Company’s usual payroll practices and
beginning on the first regular pay date following the Payment Date (as defined
below); (B) pay Executive a pro-rated portion of the bonus to which he would
otherwise be entitled pursuant to Section 3(c) hereof for the year in which his
employment terminates (without regard to whether the performance goals with
respect to such target bonus have been established or met), less standard
employment-related withholdings and deductions, which amount will be paid to
Executive on the Payment Date, and (C) provided Executive elects to continue his
and his eligible dependents’ participation in the Company’s medical and dental
benefit plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1986 (“COBRA”), reimburse Executive for the monthly premium to continue such
coverage for the lesser of the twelve (12) full calendar months immediately
following the month in which the termination of Executive’s employment occurs
and the end of the calendar month in which Executive becomes eligible to receive
group health plan coverage under another employee benefit plan. Notwithstanding
the foregoing, if the reimbursement of monthly premiums would otherwise violate
the nondiscrimination rules or cause the reimbursement of claims to be taxable
under the Patient Protection and Affordable Care Act of 2010, together with the
Health Care and Education Reconciliation Act of 2010 (collectively, the
“Healthcare Reform Act”) or Section 105(h) of the Code these payments shall be
treated as taxable payments to Executive and Executive shall be subject to
imputed income tax treatment to the extent necessary to eliminate any
discriminatory treatment or taxation under the Act or Section 105(h); and
(iii) the right to exercise any vested options held by Executive at the time of
termination shall extend until three months after such termination (but in no
event shall the exercise period extend beyond the maximum term of an option).
For purposes hereof, “Change in Control Event,” shall have the meaning ascribed
thereto in the Company’s 2013 Stock Incentive Plan.

 

(d)                                 Termination Without Cause or For Good Reason
Within Twelve (12) Months of a Change in Control. If Executive’s employment
hereunder is terminated by Company without Cause or by Executive for Good Reason
within twelve (12) months following a Change in Control Event (it being
understood that a termination of Executive’s employment on or prior to the
applicable anniversary of the Effective Time after the Company gives Executive a
Non-Renewal Notice shall be treated as a termination by the Company without
Cause for purposes of this Agreement) and provided that such Change in Control
Event also qualifies as a “change in control event” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(i), then: (i)

 

6

--------------------------------------------------------------------------------


 

Company will pay the Accrued Obligations to Executive by Company’s regular
payday immediately following the effective date of such termination;
(ii) subject to the conditions of Section 5(e), Company will (A) pay Executive
an amount equal to eighteen (18) months of Executive’s then-current Base Salary,
less standard employment-related withholdings and deductions, which amount shall
be paid to Executive in a lump sum on the Payment Date; (B) pay Executive an
amount equal to 1.5 times Executive’s bonus to which he would otherwise be
entitled pursuant to Section 3(c) hereof for the year in which his employment
terminates (without regard to whether the performance goals with respect to such
target bonus have been established or met), less standard employment-related
withholdings and deductions, which amount will be paid to Executive on the
Payment Date, (C) provided Executive elects to continue his and his eligible
dependents’ participation in the Company’s medical and dental benefit plans
pursuant to COBRA, reimburse Executive for the monthly premium to continue such
coverage for the lesser of the eighteen (18) full calendar months immediately
following the month in which the termination of Executive’s employment occurs
and the end of the calendar month in which Executive becomes eligible to receive
group health plan coverage under another employee benefit plan. Notwithstanding
the foregoing, if the reimbursement of monthly premiums would otherwise violate
the nondiscrimination rules or cause the reimbursement of claims to be taxable
under the Healthcare Reform Act or Section 105(h) of the Code these payments
shall be treated as taxable payments to Executive and Executive shall be subject
to imputed income tax treatment to the extent necessary to eliminate any
discriminatory treatment or taxation under the Act or Section 105(h); and
(D) provide that any then-unvested equity awards held by Executive that vest
solely based on the passage of time shall immediately vest in full and become
exercisable or free from forfeiture or repurchase, as applicable; provided,
however, that this equity award acceleration provision shall not supersede or
replace any other provision in an agreement covering an equity award granted to
Executive by the Company that is as least as beneficial to Executive; and
(iii) the right to exercise any vested options held by Executive at the time of
termination shall extend until three months after such termination (but in no
event shall the exercise period extend beyond the maximum term of an option).

 

(e)                                  Release of Claims. Company shall not be
obligated to pay Executive any of the compensation set forth in Section 5(c) or
5(d), as applicable, (other than the Accrued Obligations) unless Executive has
timely executed (and not revoked) the separation agreement attached hereto as
Exhibit A. Such separation agreement must be executed and become binding and
enforceable within sixty (60) calendar days after the effective date of
Executive’s termination of employment (such 60th day, the “Payment Date”);
provided, however, that if the 60th day following the date of termination occurs
in the next calendar year following the date of termination, then the Payment
Date shall be no earlier than January 1 of such following calendar year.

 

(f)                                   No Other Payments or Benefits Owing. The
payments and benefits set forth in this Section 5 shall be the sole amounts
owing to Executive upon termination of Executive’s employment for any reason.
Executive shall not be eligible for any other payments or other forms of
compensation or benefits. The payments and benefits set forth in this
Section shall be the sole remedy, if any, available to Executive in the event
that he brings any claim against Company relating to the termination of his
employment under this Agreement.

 

7

--------------------------------------------------------------------------------


 

6.                                      Modified Cutback.

 

(a)                                 Notwithstanding any other provision of this
Agreement, except as set forth in Section 6(b), in the event that the Company
undergoes a “Change in Ownership or Control” (as defined below), the Company
shall not be obligated to provide Executive a portion of any “Contingent
Compensation Payments” (as defined below) that Executive would otherwise be
entitled to receive to the extent necessary to eliminate any “excess parachute
payments” (as defined in Section 280G(b)(1) of the Code) for Executive. For
purposes of this Section 6(a), the Contingent Compensation Payments so
eliminated shall be referred to as the “Eliminated Payments” and the aggregate
amount (determined in accordance with Treasury Regulation Section 1.280G-1,
Q/A-30 or any successor provision) of the Contingent Compensation Payments so
eliminated shall be referred to as the “Eliminated Amount.”

 

(b)                                 Notwithstanding the provisions of
Section 6(a), no such reduction in Contingent Compensation Payments shall be
made if (1) the Eliminated Amount (computed without regard to this sentence)
exceeds (2) 100% of the aggregate present value (determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-31 and Q/A-32 or any successor
provisions) of the amount of any additional taxes that would be incurred by
Executive if the Eliminated Payments (determined without regard to this
sentence) were paid to Executive (including, state and federal income taxes on
the Eliminated Payments, the excise tax imposed by Section 4999 of the Code
payable with respect to all of the Contingent Compensation Payments in excess of
Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code), and
any withholding taxes). The override of such reduction in Contingent
Compensation Payments pursuant to this Section 6(b) shall be referred to as a
“Section 6(b) Override.” For purposes of this paragraph, if any federal or state
income taxes would be attributable to the receipt of any Eliminated Payment, the
amount of such taxes shall be computed by multiplying the amount of the
Eliminated Payment by the maximum combined federal and state income tax rate
provided by law.

 

(c)                                  For purposes of this Section 6 the
following terms shall have the following respective meanings:

 

(i)            “Change in Ownership or Control” shall mean a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code.

 

(ii)        “Contingent Compensation Payment” shall mean any payment (or
benefit) in the nature of compensation that is made or made available (under
this Agreement or otherwise) to a “disqualified individual” (as defined in
Section 280G(c) of the Code) and that is contingent (within the meaning of
Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or Control of the
Company.

 

(d)                                 Any payments or other benefits otherwise due
to Executive following a Change in Ownership or Control that could reasonably be
characterized (as determined by the Company) as Contingent Compensation Payments
(the “Potential Payments”) shall not be made until the dates provided for in
this Section 6(d). Within 30 days after each date on which Executive first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify

 

8

--------------------------------------------------------------------------------


 

Executive (with reasonable detail regarding the basis for its determinations)
(1) which Potential Payments constitute Contingent Compensation Payments,
(2) the Eliminated Amount and (3) whether the Section 6(b) Override is
applicable. Within 30 days after delivery of such notice to Executive, Executive
shall deliver a response to the Company (the “Executive Response”) stating
either (A) that Executive agrees with the Company’s determination pursuant to
the preceding sentence or (B) that Executive disagrees with such determination,
in which case Executive shall set forth (x) which Potential Payments should be
characterized as Contingent Compensation Payments, (y) the Eliminated Amount,
and (z) whether the Section 6(b) Override is applicable. In the event that
Executive fails to deliver an Executive Response on or before the required date,
the Company’s initial determination shall be final. If Executive states in the
Executive Response that Executive agrees with the Company’s determination, the
Company shall make the Potential Payments to Executive within three business
days following delivery to the Company of the Executive Response (except for any
Potential Payments which are not due to be made until after such date, which
Potential Payments shall be made on the date on which they are due). If
Executive states in the Executive Response that Executive disagrees with the
Company’s determination, then, for a period of 60 days following delivery of the
Executive Response, Executive and the Company shall use good faith efforts to
resolve such dispute. If such dispute is not resolved within such 60-day period,
such dispute shall be settled exclusively by arbitration in New York, New York,
in accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Company shall, within three business days following delivery
to the Company of the Executive Response, make to Executive those Potential
Payments as to which there is no dispute between the Company and Executive
regarding whether they should be made (except for any such Potential Payments
which are not due to be made until after such date, which Potential Payments
shall be made on the date on which they are due). The balance of the Potential
Payments shall be made within three business days following the resolution of
such dispute.

 

(e)                                  The Contingent Compensation Payments to be
treated as Eliminated Payments shall be determined by the Company by determining
the “Contingent Compensation Payment Ratio” (as defined below) for each
Contingent Compensation Payment and then reducing the Contingent Compensation
Payments in order beginning with the Contingent Compensation Payment with the
highest Contingent Compensation Payment Ratio. For Contingent Compensation
Payments with the same Contingent Compensation Payment Ratio, such Contingent
Compensation Payment shall be reduced based on the time of payment of such
Contingent Compensation Payments with amounts having later payment dates being
reduced first. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio and the same time of payment, such Contingent
Compensation Payments shall be reduced on a pro rata basis (but not below zero)
prior to reducing Contingent Compensation Payment with a lower Contingent
Compensation Payment Ratio. The term “Contingent Compensation Payment Ratio”
shall mean a fraction the numerator of which is the value of the applicable
Contingent Compensation Payment that must be taken into account by Executive for
purposes of Section 4999(a) of the Code, and the denominator of which is the
actual amount to be received by Executive in respect of the applicable
Contingent Compensation Payment. For example, in the case of an equity grant
that is treated as contingent on the Change in Ownership or Control because the
time at which the payment is made or the payment vests is accelerated, the
denominator shall be determined by reference to the fair market value of the
equity at the

 

9

--------------------------------------------------------------------------------


 

acceleration date, and not in accordance with the methodology for determining
the value of accelerated payments set forth in Treasury Regulation
Section 1.280G-1Q/A-24(b) or (c)).

 

(f)                                   The provisions of this Section 6 are
intended to apply to any and all payments or benefits available to Executive
under this letter agreement or any other agreement or plan of the Company under
which Executive receives Contingent Compensation Payments.

 

7.                                      Prohibited Competition And Solicitation.

 

(a)                                 Acknowledgements; Definition Of Competition.

 

(i)                                    Executive acknowledges the competitive
and proprietary aspects of the business of Company. Executive acknowledges that
Company will furnish, disclose and make available to Executive Proprietary
Information (as defined in the Invention and Non-Disclosure Agreement referenced
in Section 8 below) related to Company’s business and that Company may provide
Executive with unique and specialized knowledge and training. Executive also
acknowledges that such Proprietary Information and specialized knowledge and
training have been developed and will be developed by Company through the
expenditure of substantial time, effort and money and that all such Proprietary
Information, knowledge and training could be used by Executive to compete with
Company.

 

(ii)                                As used herein, a business will be deemed
“Competitive” with Company if it performs research, development or
commercialization of pharmaceutical and diagnostic products for ocular diseases
directed at the pdgf molecule and/or its receptor, the C5 molecule and/or its
receptor, or the alpha 5/beta 1 integrin and/or its receptor, and all molecules
with a direct mechanistic link to the above.

 

(b)                                 Covenant Not to Compete or Solicit. During
Executive’s employment with the Company and until the date that is one (1) year
after the termination of Executive’s employment with Company for any reason,
Executive shall not, directly or indirectly, whether on behalf of Executive or
another person, entity or third party, anywhere in the world, engage in the
following conduct, without the prior written consent of Company:

 

(i)                                    As officer, director, principal, agent,
stockholder, employee, consultant, representative or in any other capacity, own,
manage, operate or control, or be employed by, provide services to, or engage in
or have a financial interest in any business which is Competitive with Company
(other than as specifically permitted in Section 1);

 

(ii)                                Solicit, divert or appropriate or attempt to
solicit, divert or appropriate, the business or patronage of any customers,
business partners, or patrons of Company, or any prospective customers, business
partners, or patrons with respect to which Company has made a sales presentation
(or similar offering of services or business) within the one (1) year period
preceding the date of Executive’s termination of employment with Company;

 

(iii)                            Solicit, entice or persuade or attempt to
solicit, entice or persuade any employees of or consultants to Company or any
present or future parent, subsidiary or affiliate of Company to terminate their
employment or other engagement with Company or any such parent, subsidiary or
affiliate for any reason; or

 

10

--------------------------------------------------------------------------------


 

(iv)                             Interfere with, or attempt to interfere with,
the relations between Company and any customer, vendor or supplier to Company.

 

(c)                                  Reasonableness of Restrictions. Executive
acknowledges that: (i) the types of employment which are prohibited by this
Section 7 are narrow and reasonable in relation to the skills which represent
Executive’s principal salable asset both to Company and other prospective
employers; and (ii) the temporal and geographical scope of Section 7 is
reasonable, legitimate and fair to Executive in light of Company’s need to
market its services and sell its products in order to have a sufficient customer
base to make Company’s business profitable and in light of the limited
restrictions on the type of employment prohibited herein compared to the types
of employment for which Executive is qualified to earn his livelihood.

 

8.                                      Confidentiality; Ownership of Ideas,
Copyrights and Patents. Executive acknowledges and reaffirms the obligations set
forth in the Invention and Non-Disclosure Agreement he executed on November 30,
2009, which remains in full force and effect.

 

9.                                      Specific Acknowledgements Regarding
Sections 7 And 8.

 

(a)                                 Survival. Executive’s acknowledgments and
agreements set forth in Sections 7 and 8 shall survive the termination of
Executive’s employment with Company for any reason.

 

(b)                                 Severability. The parties intend Sections 7
and 8 of this Agreement to be enforced as written. However, if any portion or
provision of such sections shall to any extent be declared illegal or
unenforceable by a duly authorized court having jurisdiction, then the remainder
of such sections, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each remaining portion and
provision of such sections shall be valid and enforceable to the fullest extent
permitted by law.

 

(c)                                  Modification And Blue Pencil. The parties
agree and intend that the covenants contained in Sections 7 and 8 of this
Agreement shall be deemed to be a series of separate covenants and agreements,
and if any provision of such sections shall be adjudicated to be invalid or
unenforceable, such provision, without any action on the part of the parties
hereto, shall be deemed amended to delete (i.e., “blue pencil”) or modify the
portion adjudicated to be invalid or unenforceable, to the extent necessary to
cause the provision as amended to be valid and enforceable.

 

(d)                                 Irreparable Harm. Executive expressly
acknowledges that any breach or threatened breach of any of the terms and/or
conditions of Sections 7 or 8 of this Agreement will result in substantial,
continuing and irreparable injury to Company. Therefore, Executive hereby agrees
that, in addition to any other remedy that may be available to Company, Company
shall be entitled to injunctive or other equitable relief by a court of
appropriate jurisdiction in the event of any breach or threatened breach of the
terms of Section 7 or 8. Executive hereby waives the adequacy of a remedy at law
as a defense to such relief.

 

(e)                                  Restrictive Period. If Executive violates
any of the provisions set forth in Section 7, Executive shall continue to be
bound by the restrictions set forth in such Section until a period equal to the
period of restriction has expired without any violation.

 

11

--------------------------------------------------------------------------------


 

10.                               Property and Records. Upon the termination of
Executive’s employment hereunder for any reason or for no reason, or if Company
otherwise requests, Executive will: (a) return to Company all tangible
Proprietary Information and copies thereof (regardless how such Proprietary
Information or copies are maintained), and (b) deliver to Company any property
of Company which may be in Executive’s possession, including, but not limited
to, blackberry-type devices, laptops, cell phones, products, materials,
memoranda, notes, records, reports or other documents or photocopies of the
same.

 

11.                               Code Section 409A.

 

(a)                                 If any of the benefits set forth in this
Agreement are “deferred compensation” within the meaning of Section 409A, any
termination of employment triggering payment of such benefits must constitute a
“separation from service” under Section 409A before a distribution of such
benefits can commence. It is intended that each installment of the payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409A and the guidance issued thereunder. Neither Company
nor Executive shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409A.

 

(b)                                 If any amount is to be paid to Executive
pursuant to this Agreement as a result of Executive’s termination of employment
and if Executive is a “Specified Employee” (as defined under Section 409A) as of
the date of Executive’s termination of employment hereunder, then,

 

(i)                                    each installment of the payments and
benefits due under this Agreement that, in accordance with the dates and terms
set forth therein, will in all circumstances, regardless of when the separation
from service occurs, be paid within the period of time permitted under Treasury
Regulation Section 1.409A-1(b)(4) shall be treated as a short-term deferral
within the meaning of such Section to the maximum extent possible and shall be
paid at the time set forth herein; and

 

(ii)                                each installment of the payments and
benefits due this Agreement that is not described in Section 11(b)(i) above and
that would, absent this subsection, be paid within the six-month period
following Executive’s “separation from service” from Company shall not be paid
until the date that is six months and one day after such separation from service
(or, if earlier, Executive’s death), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following Executive’s
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth in this Agreement; provided,
however, that the preceding provisions of this sentence shall not apply to any
installment of payments and benefits if and to the maximum extent that such
installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation 1.409A-l(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of Executive’s second taxable year following his taxable year in which
the separation from service occurs.

 

12

--------------------------------------------------------------------------------


 

(iii)                            Any deferred compensation payments delayed in
accordance with the terms of Section 11(b)(ii) shall be paid in a lump sum when
paid and shall be adjusted for earnings in accordance with the applicable short
term rate under Section 1274(d) of the Code.

 

(iv)                             The determination of whether and when
Executive’s separation from service from Company has occurred shall be made and
in a manner consistent with, and based on the presumptions set forth in,
Treasury Regulation Section 1.409A-l(h). Solely for purposes of this
Section 11(b)(iv)., “Company” shall include all persons with whom Company would
be considered a single employer under Section 414(b) and 414(c) of the Code.

 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, this Agreement shall be interpreted and at all times
administered in a manner that avoids the inclusion of compensation in income
under Section 409A, or the payment of increased taxes, excise taxes or other
penalties under Section 409A. For purposes of clarification, this section shall
not require any forfeiture of benefits on the part of Executive.

 

(d)                                 The parties intend this Agreement to be in
compliance with Section 409A. Executive acknowledges and agrees that Company
does not guarantee the tax treatment or tax consequences associated with any
payment or benefit arising under this Agreement, including but not limited to
consequences related to Section 409A.

 

12.                               General.

 

(a)                                 Notices. Except as otherwise specifically
provided herein, any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(iv) by certified or registered mail, return receipt requested, upon
verification of receipt. Notices to Executive shall be sent to the last known
address in Company’s records or such other address as Executive may specify in
writing. Notices to Company shall be sent to Ophthotech Corporation, One Penn
Plaza, Suite 19th Floor, New York, NY 10119, Attention: Board of Directors, or
to such other Company representative as the Board may specify in writing.

 

(b)                                 Entire Agreement. This Agreement, together
with the other agreements specifically referred to herein, embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof, including without
limitation the Existing Agreement (which from and after the Effective Date shall
be superseded by this Agreement, so that from and after the Effective Date the
Existing Agreement shall have no further force or effect. No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement will affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

 

(c)                                  Modifications and Amendments. The terms and
provisions of this Agreement

 

13

--------------------------------------------------------------------------------


 

may be modified or amended only by written agreement executed by the parties
hereto.

 

(d)                                 Waivers and Consents. The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions. No such waiver or consent will be
deemed to be or will constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar. Each such waiver
or consent will be effective only in the specific instance and for the purpose
for which it was given, and will not constitute a continuing waiver or consent.

 

(e)                                  Assignment. Company may assign its rights
and obligations hereunder to any person or entity that succeeds to all or
substantially all of Company’s business or that aspect of Company’s business in
which Executive is principally involved. Executive may not assign Executive’s
rights and obligations under this Agreement without the prior written consent of
Company.

 

(f)                                   Governing Law/Jury Waiver. This Agreement
and the rights and obligations of the parties hereunder shall be construed in
accordance with and governed by the laws of New York, without giving effect to
the conflict of law principles thereof Both parties agree that any action,
demand, claim or counterclaim in connection with any aspect of Executive’s
employment or termination and/or the terms of this Agreement shall be resolved
in a court of competent jurisdiction in New York by a judge alone, and both
parties waive and forever renounce their rights to a trial before a civil jury.

 

(g)                                 Headings and Captions. The headings and
captions of the various subdivisions of this Agreement are for convenience of
reference only and will in no way modify or affect the meaning or construction
of any of the terms or provisions hereof.

 

(h)                                 Counterparts. This Agreement may be executed
in two or more counterparts, and by different parties hereto on separate
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. For all purposes a
signature by fax shall be treated as an original.

 

(i)                                    Acknowledgment. Executive states and
represents that he has had an opportunity to fully discuss and review the terms
of this Agreement with an attorney. Executive further states and represents that
he has carefully read this Agreement, understands the contents herein, freely
and voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

 

* * *

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SAMIR PATEL, M.D.

OPHTHOTECH CORPORATION

 

 

/s/ Dr. Samir Patel

 

By:

/s/ Amy R. Sheehan

Signature

 

Name: Amy R. Sheehan

Address:

 

Title:

Executive Director, Human

 

 

 

Resources

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------


 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

Ophthotech Corporation, a Delaware corporation (the “Company”), and Samir Patel,
M.D. (the “Employee”) (together, the “Parties”), entered into a Third Amended
and Restated Employment Agreement, dated May 1, 2015 (the “Employment
Agreement”). Any capitalized terms not defined herein shall have the meanings
ascribed to them in the Employment Agreement. This is the release by Employee of
all claims against the Releasees (as defined below) arising out of the
Employee’s employment with or separation from the Company (the “Release”). The
consideration for the Employee’s agreement to this Release consists of the
severance payments and benefits set forth in Section 5(c) or 5(d), as
applicable, of the Employment Agreement, which are conditioned on, among other
things, termination of the Employee’s employment by the Company without Cause or
by the Employee for Good Reason and effectiveness of this Release based on the
Employee’s timely execution and non-revocation hereof.

 

1.                                      Tender of Release. This Release is
automatically tendered to the Employee upon the termination of the Employee’s
employment by the Company without Cause or by the Employee with Good Reason.

 

2.                                      Release of Claims. The Employee
voluntarily, fully, forever, irrevocably and unconditionally releases and
discharges the Company, its affiliates, subsidiaries and parent companies and
each of their predecessors, successors, assigns, and their current and former
members, partners, directors, managers, officers, employees, representatives,
attorneys, agents, and all persons acting by, through, under or in concert with
any of the foregoing (any and all of whom or which are hereinafter referred to
as the “Releasees”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorney’s fees and costs actually incurred), of any nature whatsoever, known or
unknown that the Employee now has, owns or holds, or claims to have, own, or
hold, or that he at any time had, owned, or held, or claimed to have had, owned,
or held against any Releasee arising out of the Employee’s employment with or
separation from the Company (collectively, “Claims”). This release of Claims
includes, without implication of limitation, the release of all Claims:

 

·                  of breach of contract;

·                  of retaliation or discrimination under federal, state or
local law (including, without limitation, Claims of age discrimination or
retaliation under the Age Discrimination in Employment Act, Claims of disability
discrimination or retaliation under the Americans with Disabilities Act, Claims
of discrimination or retaliation under Title VII of the Civil Rights Act of 1964
and Claims of discrimination or retaliation under state law);

·                  under any other federal or state statute, to the fullest
extent that Claims may be released;

·                  of defamation or other torts;

·                  of violation of public policy;

·                  for wages, salary, bonuses, vacation pay or any other
compensation or benefits; and

·                  for damages or other remedies of any sort, including, without
limitation, compensatory damages, punitive damages, injunctive relief and
attorney’s fees.

 

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein, this Release does not
apply to or affect (i) the Employee’s right to receive the severance payments
set forth in Section 5(c) or 5(d), as applicable, of the Employment Agreement,
(ii) the Employee’s ownership of, and the Employee’s rights by virtue of his
ownership of, any capital stock or other securities of the Company, (iii) any
rights of indemnification or exculpation of which the Employee is the
beneficiary under any separate contractual indemnification agreement with the
Company in connection with his service as a director or officer of the Company,
the corporate charter, bylaws or other charter or organizational instruments or
benefit or equity plans of the Company or any other Releasee or at law and
rights of coverage to which the Employee may be entitled under any director and
officer liability insurance policy of the Company or any other Releasee or
(iv) for purposes of clarity, any Claim arising out of any matters or events
occurring after the effective date of the Release.

 

4.                                      Ongoing Obligations of the Employee;
Enforcement Rights . The Employee reaffirms his ongoing obligations as well as
the Company’s enforcement rights provided for in Sections 7,8 and 9 of the
Employment Agreement.

 

5.                                      No Assignment; Representation on Action.
The Employee represents that he has not assigned to any other person or entity
any Claims against any Releasee. The Employee further represents that he has not
filed or reported any Claims against any Releasee with any state, federal or
local agency or court.

 

6.                                      Right to Consider and Revoke Release.
The Employee acknowledges that he has been given the opportunity to consider
this Release for a period ending twenty one (21) days after the tender of the
Release. In the event the Employee executed this Release within less than twenty
one (21) days after the tender of the Release, he acknowledges that such
decision was entirely voluntary and that he had the opportunity to consider this
Release until the end of the twenty one (21) day period. To accept this Release,
the Employee shall deliver a signed Release to the Chairman of the Compensation
Committee of the Board (the “Chair”) within such twenty one (21) day period. For
a period of seven (7) days from the date when the Employee executes this Release
(the “Revocation Period”), he shall retain the right to revoke this Release by
written notice that is received by the Chair on or before the last day of the
Revocation Period. This Release shall take effect only if it is executed within
the twenty one (21) day period as set forth above and if it is not revoked
pursuant to the preceding sentence. If those conditions are satisfied, this
Release shall become effective and enforceable on the date immediately following
the last day of the Revocation Period.

 

7.                                      Other Terms.

 

(a)                                 Legal Representation; Review of Release. The
Employee acknowledges that he has been advised to discuss all aspects of this
Release with his attorney, that he has carefully read and fully understands all
of the provisions of this Release and that he is voluntarily entering into this
Release.

 

(b)                                 Binding Nature of Release. This Release
shall be binding upon the Employee and upon his heirs, administrators,
representatives and executors.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Modification of Release; Waiver. This
Release may be amended, only upon a written agreement executed by the Employee
and the Company.

 

(d)                                 Severability. In the event that at any
future time it is determined by an arbitrator or court of competent jurisdiction
that any covenant, clause, provision or term of this Release is illegal, invalid
or unenforceable, the remaining provisions and terms of this Release shall not
be affected thereby and the illegal, invalid or unenforceable term or provision
shall be severed from the remainder of this Release. In the event of such
severance, the remaining covenants shall be binding and enforceable.

 

(e)                                  Governing Law and Interpretation. This
Release shall be deemed to be made and entered into in the State of New York and
shall in all respects be interpreted, enforced and governed under the laws of
the State of New York, without giving effect to the conflict of laws provisions
of New York law that would require the application of law of any other
jurisdiction. The language of all parts of this Release shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against either of the Parties.

 

(f)                                   Absence of Reliance. The Employee
acknowledges that he is not relying on any promises or representations by the
Company or its agents, representatives or attorneys of either of them regarding
any subject matter addressed in this Release.

 

So agreed by the Employee:

 

 

 

 

 

Samir Patel

Date

 

3

--------------------------------------------------------------------------------